Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)                                      USDC SDNY
asands@ipcounselors.com                                       DOCUMENT
Brieanne Scully (BS 3711)                                     ELECTRONICALLY FILED
bscully@ipcounselors.com                                      DOC #:
Danielle S. Yamali (DY 4228)                                  DATE FILED: 5/26/2021
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiffs
Palace Skateboards Group and
GSLT Holdings Limited

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 PALACE SKATEBOARDS               GROUP   and   GSLT
 HOLDINGS LIMITED,

 Plaintiffs                                               21-cv-3951 (GHW)

 v.

 AIMEEY, ALZTECH, CONG~690, DENNIS AHO,
 DGVH~56, ERIC GANDY, FGFH~456, FUBA246,               UNSEALING ORDER
 GITROSTORE,         GULF_COAST_BOUND,
 HUANGGUANGHAI3221, HUANGRUIXIAN65812,
 HUANGZHILONGER, JIAYIMNEI, KENGKENG,
 LINDSAYYYA, LOOM, MUK63211, NEW YEAH,
 NIKITAMODA, OBD HOME LIVING MUSEUM,
 SHENPOHUANG21, STAR'S OCEAN CLOTHING
 MALL, VANGCHENGYUN, WORLD WE, XEE82293,
 XIEZHIWEI, XIONGHOU DAMIYA BETTER and
 ZHUSHIHAO62923,


 Defendants




                                           1
       As stated during the hearing held on May 24, 2021, this case is unsealed. The Clerk of

Court is directed to unseal this case without delay.

       SO ORDERED.
                                                          _____________________________________
Dated: May 25, 2021                                             GREGORY H. WOODS
New York, New York                                             United States District Judge




                                                 2
